                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 18-12649-CMA
Warren Malcom Depriest Sanders                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-2                  User: admin                        Page 1 of 1                          Date Rcvd: Oct 22, 2018
                                      Form ID: 318                       Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 24, 2018.
db             +Warren Malcom Depriest Sanders,    8909 S 235th PL #HH-102,    Kent, WA 98031-2945
cr             +BRE WA Chandlers Bay LLC,    1020 Central Avenue North,    Kent, WA 98032-3046
956423792      +1ST PROGRESS/1ST EQUITY,    POB 84010,   Columbus, GA 31908-4010
956423793       AT & T,   PO BOX 5187,    EVERETT, WA 98206-5187
956423794      +BRE WA CHANDLERS BAY LLC,    1020 CENTRAL AVE N,    Kent, WA 98032-3046
956423796      +CARHOP FINANCE,   5900 GREEN OAK DR STE 10,     Hopkins, MN 55343-4708
956423799      +D CT, K C SOUTH DIV BURIEN,    CASE #18CIV054455KCX,    601 SW 149TH ST,   BURIEN, WA 98166-1935
956423800      +EVERETT ASSOC OF CREDIT MEN IN,    C/O ROYCE FERGUSON, ESQUIRE,    3101 OAKS AVE,
                 Everett, WA 98201-4405
956423804      +NCB MANAGEMENT SERVICES,    1 ALLIED DR,    Feasterville Trevose, PA 19053-6945
956423806      +S CT, KING COUNTY RJC,    CS #182160782knt,    401 4TH AVE N, #2C,   KENT, WA 98032-4429
956423807      +TRANSWORLD SYSTEMS (ENTERPRISE,    POB 15520,    Wilmington, DE 19850-5520
956423808      +US DEPT OF EDUCATION,    POB 5609,   Greenville, TX 75403-5609
956423810      +YESICA CARDONA,   8909 S 235TH PL #HH102,     Kent, WA 98031-2945

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QRGBROWN.COM Oct 23 2018 05:18:00      Ronald G. Brown,     999 3rd Ave Ste 2525,
                 Seattle, WA 98104-4032
smg             EDI: WADEPREV.COM Oct 23 2018 05:19:00      State of Washington,     Department of Revenue,
                 2101 4th Ave, Ste 1400,    Seattle, WA 98121-2300
956423795       EDI: CAPITALONE.COM Oct 23 2018 05:18:00      CAPITAL ONE,    15000 CAPITAL ONE DR,
                 Henrico, VA 23238
956423797      +EDI: DCI.COM Oct 23 2018 05:19:00      COMCAST,    C/O DIVERSIFIED CONSULTANT,    POB 551268,
                 Jacksonville, FL 32255-1268
956423798      +EDI: RCSFNBMARIN.COM Oct 23 2018 05:18:00       CREDIT ONE BANK,    POB 98872,
                 Las Vegas, NV 89193-8872
956423801      +EDI: AMINFOFP.COM Oct 23 2018 05:18:00      FIRST PREMIER BANK,     3820 N LOUISE AVE,
                 Sioux Falls, SD 57107-0145
956423802       EDI: IRS.COM Oct 23 2018 05:18:00      IRS BANKRUPTCY CNTR,    POB 7346,
                 Philadelphia, PA 19101-7346
956423803      +EDI: TSYS2.COM Oct 23 2018 05:18:00      MACY DSNB,    POB 8218,    Mason, OH 45040-8218
956423805      +E-mail/Text: cgvarg@reliablecredit.com Oct 23 2018 01:26:13        RELIABLE CREDIT ASSOC INC,
                 5031 168TH ST SW #185,   Lynnwood, WA 98037-5717
956423809      +EDI: BLUESTEM Oct 23 2018 05:19:00      WEBBANK/FINGERHUT,    6250 RIDGEWOOD RD,
                 Saint Cloud, MN 56303-0820
                                                                                               TOTAL: 10

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 24, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 22, 2018 at the address(es) listed below:
              Randall W. Redford    on behalf of Creditor   BRE WA Chandlers Bay LLC rredford@puckettredford.com,
               tracin@puckettredford.com
              Richard D Granvold    on behalf of Debtor Warren Malcom Depriest Sanders RDGRANVOLD@msn.com
              Ronald G. Brown    rgblaw@nwlink.com, rgbrown@ecf.epiqsystems.com
              United States Trustee    USTPRegion18.SE.ECF@usdoj.gov
                                                                                             TOTAL: 4




           Case 18-12649-CMA                Doc 19        Filed 10/24/18         Ent. 10/24/18 21:27:12              Pg. 1 of 3
Information to identify the case:
Debtor 1              Warren Malcom Depriest Sanders                               Social Security number or ITIN   xxx−xx−4698
                      First Name   Middle Name    Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of Washington

Case number: 18−12649−CMA



Order of Discharge                                                                                                           12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Warren Malcom Depriest Sanders

                                                                           By the court: Christopher M Alston
           10/22/18                                                                      United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                                page 1




       Case 18-12649-CMA                         Doc 19       Filed 10/24/18   Ent. 10/24/18 21:27:12           Pg. 2 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




     Case 18-12649-CMA            Doc 19      Filed 10/24/18   Ent. 10/24/18 21:27:12      Pg. 3 of 3
